PER CURIAM.
Affirmed. We believe the trial court acted correctly in denying the motion to suppress; State v. Richards, 388 So.2d 573 (Fla. 4th DCA 1980), cert. denied 397 So.2d 778 (Fla.1981), 102 S.Ct. 359; in submitting the issue of constructive possession to the jury; Winchell v. State, 362 So.2d 992 (Fla. 3d DCA 1978); in denying the motions to dismiss and suppress; Frisbie v. Collins, 342 U.S. 519, 72 S.Ct. 509, 96 L.Ed. 541 (1952); in instructing the jury on constructive possession; Lacy v. State, 387 So.2d 561 (Fla. 4th DCA 1980); and in upholding the constitutionality of the drug trafficking statute; State v. Benitez, 395 So.2d 514 (Fla.1981).
*3DOWNEY, ANSTEAD and BERANEK, JJ., concur.